DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on 16 February 2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 24-26, 29, 31, 32, 34, 38, 39, 48, 49, 51, 58, 61, 62, and 69-78 are currently under consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 29 is objected to because of the following informalities: in line 2, “tissue to be exposed” should apparently read --tissue to be exposed to radiation--.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities: in line 2, “said at structure” should apparently read --said structure--.  Appropriate correction is required.
Claim 69 is objected to because of the following informalities: in line 3, “exposed radiation” should apparently read --exposed to radiation--; and in line 7, “tissue to be exposed” should apparently read --tissue to be exposed to radiation--.  Appropriate correction is required.
Claim 72 is objected to because of the following informalities: in the last line, “RF” should be spelled out to fully make clear what is being claimed.  Suggested language would be --radiofrequency (RF)--.  Appropriate correction is required.
Claim 73 is objected to because of the following informalities: in line 3, “tissue to be exposed” should apparently read --tissue to be exposed to radiation--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34, 39, 48, 49, 51, 58, 62, and 74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "said injuring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 also recites that the tissue to be exposed to radiation “has a different extent” to the tissue selected to be injured.  It is unclear what is meant by this limitation; e.g., does this mean that the damage or injury of the tissues is different, or something else?
Claim 39 recites the limitation “said vessel” in line 4.  It is not clear if this refers to the vessel to be treated, the vessel proximate to tissue to be treated, or to the one or more blood vessel.  It is noted that claim 58 also recited “said vessel” and may need to be amended in kind.
Claim 48 recites the limitation "said blood vessel" in line 5.  There is insufficient antecedent basis for this limitation in the claim, as claim 69 recites “one or more blood vessel.”

Claim 51 recites the limitation "said device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 is also rejected by virtue of its dependence upon claim 39.
Claim 62 recites the limitation "said radiation source" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 69 recites “one or more radiation sources.”
Claim 74 recites the limitation "wherein said one or more sources comprises 1-15 µCi."  It is not clear what is intended to be claimed here, as this is simply a value with units.  For sake of compact prosecution, this is taken herein to recite that the sources comprise an activity level of the recited range.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 29, 31, 34, 38, 48, 51, 69-72, 77, and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman et al. (U.S. Pub. No. 2005/0049508 A1; hereinafter known as “Forman”).
Regarding claim 69, Forman discloses a method of treatment (Abstract) comprising: selecting tissue to be exposed to radiation for gradual closure of one or more blood vessel within said tissue to be exposed to radiation ([0002]; [0012]), selecting radiation levels to promote gradual constriction of said one or more vessel ([0011]-[0013]; [0017]; [0040]; claims 18, 19); positioning one or more radiation sources at a distance from said selected tissue to be exposed to radiation (Figs. 1, 2; [0036]-[0038]); and exposing said tissue to be exposed to radiation to selected radiation levels emitted from said one or more radiation sources ([0012]; [0050]; [0052]).
Regarding claim 25, Forman discloses that said selecting radiation levels comprises planning a spatial distribution of said one or more radiation sources to provide radiation within a therapeutic window over a geometry of said selected tissue (Fig. 10; [0053]-[0055]).
Regarding claim 29, Forman discloses that an effect of said radiation on said tissue to be exposed to radiation is asymmetrical (Fig. 10; [0053]-[0055]).
Regarding claim 31, Forman discloses that said gradual closure is for the treatment of one or more of tumor feeding blood vessels, angiogenesis, vascular 
Regarding claim 34, Forman discloses selecting tissue to be injured, and wherein said injuring comprises injuring said tissue to be injured, where said tissue to be exposed to radiation has a different extent to said tissue selected to be injured ([0050]-[0051]).
Regarding claim 38, Forman discloses that said positioning comprises anchoring said one or more radiation sources to tissue while keeping said one or more radiation sources at a distance from said tissue ([0040]-[0041]).
Regarding claim 48, Forman discloses that said positioning of said one or more sources and said one or more sources themselves are configured to emit radiation levels suitable to cause gradual closure of said blood vessel at a distance of less than 30 mm from said one or more sources (Fig. 2; [0036]-[0038]).
Regarding claim 70, Forman discloses that said constriction is to an extent that promotes closure of said one or more vessel ([0012]).
Regarding claims 71 and 72, Forman discloses injuring said tissue to be exposed to radiation, prior to said exposing, wherein said injuring comprising one or more of injuring via application of one or more sclerosing agent, mechanical injury, temperature change, irradiation, ultrasound, or radiofrequency ([0050]-[0051]).
Regarding claim 77, Forman discloses that said distance is greater than zero (Fig. 2; [0036]-[0038]).
Regarding claim 78, Forman discloses that said distance is more than 1mm (Fig. 2; [0036]-[0038]).

Claims 24, 26, 32, 38, 39, 49, 51, 58, 61, 62, 69, and 73-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turnlund et al. (U.S. Pub. No. 2001/0001806 A1; cited in the IDS filed 08 June 2020; hereinafter known as “Turnlund”).
Regarding claim 69, Turnlund discloses a method of treatment (Abstract) comprising: selecting tissue to be exposed to radiation for gradual closure of one or more blood vessel within said tissue to be exposed to radiation ([0010]; [0014]), selecting radiation levels to promote gradual constriction of said one or more vessel ([0010]); positioning one or more radiation sources at a distance from said selected tissue to be exposed to radiation ([0011]; [0045]); and exposing said tissue to be exposed to radiation to selected radiation levels emitted from said one or more radiation sources ([0010]; [0031]).
Regarding claim 24, Turnlund discloses that said selecting comprises selecting said radiation levels to promote said constriction by one or more of hyperproliferation of cells of said one or more blood vessel and negative remodeling of said one or more blood vessel ([0010]; [0014]; [0033]).
Regarding claim 26, Turnlund discloses that said gradual closure is over a time period of 1 week to 6 months ([0033]; [0039]; [0053]).
Regarding claim 32, Turnlund discloses that said one or more radiation sources comprise one or more seed comprising encapsulated radioactive material ([0013]; [0063]-[0065]).
Regarding claims 38 and 39, Turnlund discloses that said positioning comprises anchoring said one or more radiation sources to tissue while keeping said one or more 
Regarding claim 49, Turnlund discloses that said one or more sources comprises 0.01-20mCi ([0075]; [0095]).
Regarding claim 51, Turnlund discloses that said one or more sources is part of an element configured to anchor said device within a lumen or is said element ([0013]; [0015]; [0045]).
Regarding claim 58, Turnlund discloses that said structure, when expanded is shaped to anchor said structure at axially separated locations along said vessel allowing at least 0.1 mm between these locations for luminal collapse on the element ([0013]; [0015]; [0045]).
Regarding claims 61 and 62, Turnlund discloses that said one or more radiation sources emits one or more of alpha, beta, and gamma radiation, and that said radiation source emits gamma radiation ([0036]-[0037]; [0095]).
Regarding claim 73, Turnlund discloses that said positioning comprises positioning said one or more radiation sources at a distance from said selected tissue to be exposed to radiation, so said one or more radiation sources are surrounded by blood (Figs. 2-4; [0010]-[0011]).
Regarding claim 74, Turnlund discloses that said one or more sources comprises 1-15 µCi ([0075]; [0095]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mawad (U.S. No. 5,498,227) teaches a method of treatment for gradual closure of a blood vessel by exposing the blood vessel to radiation, along with delivering sclerosing agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THADDEUS B COX/Primary Examiner, Art Unit 3791